Citation Nr: 1723571	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 
INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1942 to January 1946.  The Veteran died in November 2006.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant and her daughter testified at a hearing before a Veterans Law Judge (VLJ) at the RO in September 2012, and the Board remanded this case in January 2013 and January 2016 for further development.  A subsequent hearing was held before the undersigned VLJ in February 2017.  Transcripts of the hearings have been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, service personnel records, relevant treatment records from identified providers, and lay statements have been associated with the record.  VA also obtained a medical opinion regarding the Veteran's cause of death in September 2013.  

Entitlement to Service Connection for the Veteran's Cause of Death

In order to establish service connection for the cause of a Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

The Veteran's death certificate lists the immediate cause of his November 2006 death as congestive heart failure as due to, or as a consequence of: mitral valve regurgitation.  It also notes the Veteran had an operation for a complete heart block in October 2006. 

The appellant contends that the Veteran's prescribed use of Vioxx for a service-connected right shoulder condition was a contributing cause of his heart failure.  See, e.g., September 2012 and February 2017 hearing testimony.  The record contains copies of the Vioxx prescriptions, which show extended use of the medication.  

The Board obtained a medical opinion in September 2013 from a medical doctor, who opined that it is less likely as not that the Veteran's use of Vioxx or other Cox-2 drugs for treatment of his service-connected disabilities caused or significantly contributed to his cause of death.  The opinion was based on a review of the claims file and pertinent medical literature.  The doctor noted that the service treatment records are negative for documentation of congestive heart failure, mitral valve regurgitation, or any other cardiac disease.  The doctor also found no direct causational link between the Veteran's service-connected disabilities and his heart conditions.  The doctor opined that it is less likely as not that the Veteran's congestive heart failure or mitral valve regurgitation was causally related to the Veteran's active service or any service-connected disability. 

The doctor provided further rationale explaining that while Cox-2 inhibitors (such as Vioxx) are associated with an increased risk of cardiovascular events, the medical literature does not show a direct causational link between Cox-2 inhibitors and mitral valve regurgitation or valvular heart disease.  The doctor also noted that the Veteran had been off Cox-2 inhibitors for a couple years prior to his death and had an echocardiogram without evidence of congestive heart failure one year after discontinuing the medication.  The Board gives great probative weight to the September 2013 opinion because it is supported by the preponderance of the evidence including the Veteran's treatment history, cited medical literature, and the Veteran's death certificate, which lists mitral valve regurgitation as the cause of death. 

The Board notes that the appellant submitted an April 2017 opinion from a doctor, who opined that the Veteran's use of Vioxx was a proximate cause of the Veteran's death.  The doctor provided a chronological summary of some pertinent findings in the Veteran's medical records and offered a general opinion citing medical literature linking Vioxx use to cardiovascular events.  The doctor opined that it is more likely than not that a proximate cause of the death of the Veteran was the medication Vioxx prescribed for shoulder pain secondary to a combat-related gunshot wound.  

The Board considered the April 2017 opinion but affords it little probative weight because it contains an inadequate rationale in the context of the Veteran's case.  The April 2017 opinion indicates the Veteran's death was caused by a myocardial infarction without elaborating and citing to supporting treatment records.  It does not specifically link Vioxx use to the cause of the Veteran's death as identified on the Veteran's death certificate: mitral valve regurgitation.  As the opinion does not specifically address the Veteran's particular disability picture and cause of death, the Board finds it does not provide an adequate basis for concluding that Vioxx was a contributing cause to the Veteran's death.  Therefore, the Board finds that while Vioxx may have been linked in medical articles to some cardiovascular events, the evidence in this case does not establish that the Veteran's Vioxx use contributed to his specific heart condition and death.

In contrast and as noted above, the September 2013 VA examiner's opinion considered not only the Veteran's treatment records and pertinent medical literature, but it specifically addressed the mitral valve regurgitation.  The Board finds the September 2013 opinion to be supported by both the cited medical literature and the Veteran's medical history, and no further development is needed in this case to reach a decision.  To the extent that the appellant contends that his Vioxx use led to his death, she is not competent to make such a conclusion and her opinion is afforded little probative value.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


